Hammond, J.
These exceptions relate only to the seventh count. It is agreed that the verdict for the defendant on that *592count was rightly ordered if the contract of July 28, 1897, between the parties was valid.
This contract is attacked upon the grounds of want of consideration, and of duress. Upon neither ground can the attack succeed. The defendant was under no obligation, either as a common carrier or by reason of any previous contracts, to continue either the maintenance or operation of the tracks in question, and its undertaking to continue such maintenance and operation was ample consideration for the undertakings on the part of the plaintiff. The defendant, having the right to discontinue the maintenance and operation, had the right to inform the plaintiff that unless he conformed to its terms it would be obliged to do so. The action of the defendant’s station agent, even if correctly stated by the plaintiff, which the defendant does not admit, falls far short of duress.

jExceptions overruled.